Citation Nr: 1617498	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  16-02 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from February 1983 to February 1987.
This matter is on appeal from a rating decision issued in August 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In her January 2016 substantive appeal, the Veteran requested a Video Conference hearing before a Veterans Law Judge.  However, subsequent to an April 2016 pre-hearing teleconference, in a letter dated April 22, 2016, the Veteran indicated that she would waive her hearing request if she was granted the benefit sought on appeal.  Given the favorable nature of the Board's decision herein, her hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2015).  Appeals must be considered in docket number order, but may be advanced if good or sufficient cause is shown.  38 U.S.C.A. § 7107 and 38 § 20.900(c) (2015).  

At the prehearing conference in April 2016, good or sufficient cause has been shown and thus the motion to advance the appeal on the Board's docket is granted. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's diagnosed bilateral eye disability had its onset in service or is otherwise etiologically related to her active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a bilateral eye disability have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran asserts that she has a bilateral eye disability that is related to her service.

The STRs include a January 1983 entrance examination which reflects a history of an eye operation in November 1967 when the Veteran was three years old.  An eye disorder during service is indicated:  A May 1985 clinical record indicates an assessment of bilateral amblyopia secondary to improper (bilateral) patching.  A February 1987 separation examination indicates a diagnosis of defective vision.

On June 2015 VA eye examination, the Veteran presented as being legally blind with a diagnosis of optic nerve degeneration and contended that her vision worsened during service.  After a thorough review of the claims file and examination of the Veteran, the examining optometrist diagnosed bilateral optic atrophy that was misdiagnosed during service and is related to her service with a related visual field loss.  The medical opinion is supported by a well-reasoned rationale.
 
In August 2015, a VA examining physician reviewed the claims file and completed a Disability Benefits Questionnaire using the Acceptable Clinical Evidence (ACE) process.  He explained that the Veteran had congenital esotropia and hyperopia prior to service which were not treated until she was three and one-half years old and opined that her pre-existing bilateral eye disabilities were not aggravated during her active service.  The examining physician indicated current diagnoses of esotropia, bilateral amblyopia, bilateral hyperopia, anisometropia, optic nerve atrophy, glaucoma, and legal blindness.  The examining physician opined that optic nerve atrophy and glaucoma are not etiologically linked to the Veteran's esotropia, bilateral amblyopia, bilateral hyperopia, or anisometropia and that the optic nerve atrophy and visual field contractions are not related to service.  This medical opinion is also supported by a well-reasoned rationale. 

The Board has considered in detail the medical opinions of record.  In this regard, the Board finds that no one opinion is any more probative than the other.  Both are unbiased and based on a detailed review of the record.  The opinions are in relative equipoise.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.).

Therefore, resolving all doubt in favor to the Veteran, the Board finds that the criteria for service connection for a bilateral eye disability are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.

Further discussion of the evidence is simply not warranted.  Since service connection for a bilateral eye disability is being granted on a direct basis, while there is significant evidence in this regard, there is no need to consider the theory of aggravation of any preexisting bilateral eye disability.  The nature and extent of this disability caused by service is not currently before the Board.

ORDER

Service connection for a bilateral eye disability is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


